PER CURIAM.
We affirm the defendant’s conviction for attempted first degree murder. See McArthur v. Cook, 99 So.2d 565 (Fla.1957); Fulton v. State, 335 So.2d 280 (Fla.1976). *292However, based upon the State’s proper confession of error, we vacate the sentencing order, and remand for entry of a sentencing order that comports with the trial court’s oral pronouncement. See Reddick v. State, 802 So.2d 421 (Fla. 3d DCA 2001); Arnold v. State, 754 So.2d 149 (Fla. 2d DCA 2000); Jivanjee v. State, 724 So.2d 108 (Fla. 3d DCA 1998).
Affirmed in part; vacated in part and remanded.